RENDERED: APRIL 15, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0084-MR

CHARLES HENSLEY                                                   APPELLANT


                 APPEAL FROM HARLAN CIRCUIT COURT
v.              HONORABLE KENT HENDRICKSON, JUDGE
                        ACTION NO. 19-CI-00418


JOHN W. SAYLOR                                                      APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, JONES, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Appellant, Charles Hensley (“Hensley”), appeals from the

Harlan Circuit Court’s November 26, 2019 order granting Appellee, John W.

Saylor’s (“Saylor”), motion for summary judgment. For the reasons set forth

herein, we affirm.
                                  BACKGROUND

             In 2015, Hensley sued Saylor in Harlan Circuit Court alleging that

Saylor had filed a quit claim deed to property unowned by Saylor, and that Saylor

had caused metal survey pins to be placed in a public roadway. Hensley claimed

both actions denied him access to his property, which was across the road from

Saylor. On June 29, 2015, an agreed order of dismissal was entered stating that

Hensley was satisfied the survey pins had been removed from the roadway, and

that the quitclaim deed did not impact the roadway. The suit was dismissed with

prejudice as to “all issues and potential issues.”

             On October 22, 2019, Hensley again sued Saylor in Harlan Circuit

Court, alleging that Saylor had caused posts to be placed in the roadway which

denied him access to his property. Hensley filed into the record a plat map

allegedly showing that the roadway, which was currently 12 feet wide, had

originally been 25 feet wide. In response to the complaint, Saylor filed a motion to

dismiss on November 7, 2019, claiming that Hensley’s action was precluded by res

judicata.

             At a hearing held on the motion, Hensley testified that prior to the first

action, Saylor had hauled dirt and piled it on Saylor’s side of the road, creating an

embankment. This, along with the placement of the posts, prevented Hensley from

accessing his property. Following the hearing, the circuit court ruled that


                                          -2-
Hensley’s complaint was barred by res judicata. The court noted that both of

Hensley’s suits concerned Saylor’s alleged encroachment onto the road and both

allege that encroachment impedes Hensley’s access to his property. Further, it

held that Hensley was aware of the encroachment, and at least constructively aware

of the plat, prior to the first suit. Therefore, it held these were issues that could

have been litigated in the prior suit. This appeal followed.

                                      ANALYSIS

             Motions to dismiss are governed by Kentucky Rules of Civil

Procedure 12.02. “‘[T]he pleadings should be liberally construed in the light most

favorable to the plaintiff, all allegations being taken as true.’ This exacting

standard of review eliminates any need by the trial court to make findings of

fact[.]” Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (footnotes omitted). The

motion should only be granted if “it appears the pleading party would not be

entitled to relief under any set of facts which could be proved[.]” Unifund CCR

Partners v. Harrell, 509 S.W.3d 25, 28 (Ky. 2017) (citations omitted). “[A]

motion to dismiss for failure to state a claim upon which relief may be granted is a

pure question of law a reviewing court owes no deference to a trial court’s

determination; instead, an appellate court reviews the issue de novo.” Fox, 317

S.W.3d at 7 (citations omitted).




                                           -3-
                                  I.     Res Judicata

             Res judicata is commonly considered an “umbrella term” that

encompasses the defenses of claim preclusion and issue preclusion. Miller v.

Administrative Office of Courts, 361 S.W.3d 867, 871 (Ky. 2011). In fact, the term

is often used synonymously with both claim and issue preclusion. See Yeoman v.

Commonwealth, Health Policy Bd., 983 S.W.2d 459, 465 (Ky. 1998). Claim

preclusion does, however, differ from issue preclusion in important ways. First,

claim preclusion serves to prevent re-litigation of claims and issues that have

already been brought and ruled upon in court between the same parties. See

Coomer v. CSX Transp., Inc., 319 S.W.3d 366, 371 (Ky. 2010). Claim preclusion

“bars a party from re-litigating a previously adjudicated cause of action and

entirely bars a new lawsuit on the same cause of action.” Yeoman, 983 S.W.2d at

465 (citations omitted).

             Issue preclusion, though like claim preclusion, is a defense that is

asserted by a non-party to the previous action against someone who was a party to

the action. See Miller, 361 S.W.3d at 872. Here, Hensley and Saylor were both

parties to the previous suit. Therefore, claim preclusion is the relevant doctrine

and the only one we will address herein.




                                           -4-
                                 II.    Claim Preclusion

             Hensley argues that the circuit court erred by finding that the doctrine

of res judicata precluded his claims. He contends the posts placed by Saylor

constitute a new action that could not have been litigated in the previous case. It is

because of this new alleged denial of access that Hensley believes his claim in the

current case should not be precluded as a previously litigated claim. We disagree.

             For a claim to be precluded by a previous action, “three elements must

be present: (1) identity of the parties, (2) identity of the causes of action, and (3)

resolution on the merits.” Coomer, 319 S.W.3d at 371 (citation omitted). Here,

there is no question that Hensley and Saylor are the same parties from the 2015

suit. Likewise, Hensley’s claims in that case were dismissed with prejudice by

agreed order, constituting a resolution on the merits. See 3D Enterprises

Contracting Corp. v. Louisville & Jefferson Cty. Metro. Sewer Dist., 174 S.W.3d

440, 448 (Ky. 2005) (citing Blevins v. Johnson, 344 S.W.2d 375, 377 (Ky. 1961))

(“The fact that this matter was settled rather than tried does not abrogate the effect

of the doctrine: ‘[i]n general, a judgment by agreement, consent or compromise

bars a subsequent action on the same cause of action.’”). Thus, we turn to the

second element of claim preclusion: identity of the causes of action.

             Under this element,

             [t]he key inquiry in deciding whether the lawsuits
             concern the same controversy is whether they both arise

                                          -5-
             from the same transactional nucleus of facts. If the two
             suits concern the same controversy, then the previous suit
             is deemed to have adjudicated every matter which was or
             could have been brought in support of the cause of
             action.

Yeoman, 983 S.W.2d at 465 (citations omitted). Despite Hensley’s protestations to

the contrary, both lawsuits clearly arise under the same transactional nucleus of

facts. Both concern a controversy over Hensley and Saylor’s respective rights to

the roadway and Saylor’s alleged infringement of Hensley’s rights. The only

recognizable differences are the introduction of the plat map and the item alleged

to have been placed in the roadway: metal pins versus posts.

             While Hensley argues that Saylor’s act of placing the posts was a

“new claim which could not have been litigated in the previous case as the

Appellee had in no way denied the Appellant access to Appellant’s property at that

time[,]” both complaints allege that Saylor’s acts denied Hensley access and use of

the road and his property. We see no meaningful distinction between an

obstruction by pins or posts. The record plainly refutes that Hensley’s claim of

denial of access to property was novel to the second action. The agreed order of

dismissal “fully and finally settled . . . all issues and potential issues” between the

parties. Saylor’s obstruction of the road, whether by pin or post, certainly falls

within the “issues and potential issues” that existed and were dismissed in 2015.

Further, the plat map that was introduced into the record has been in existence


                                          -6-
since 1928 and was certainly available to Hensley during the 2015 litigation. As

such, any dispute or potential dispute about the respective rights of the parties to

the right of way could, and should, have been litigated in the 2015 suit and is now

precluded between these two parties.

              Lastly, Hensley argues that claim preclusion is improper because the

agreed order dismissing the 2015 case was contingent upon the fact that the

“survey markers in the county road ha[d] been removed[.]” While this may have

factored into Hensley’s decision to dismiss his claim, he could have sought a

dismissal without prejudice. Instead, Hensley agreed to dismiss his claims against

Saylor with prejudice. Therefore, pursuant to the agreed order, any “issues or

potential issues” about rights or access to the road were “fully and finally

settled[.]”

                                  CONCLUSION

              For the foregoing reasons, we affirm the Harlan Circuit Court’s order

granting Saylor’s motion to dismiss.

              ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Otis Doan, Jr.                             Johnnie L. Turner
 Harlan, Kentucky                           Harlan, Kentucky




                                          -7-